Citation Nr: 1317483	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  07-20 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hiatal hernia with gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating in excess of 10 percent for status-post right inguinal hernia repair paralysis of the ilio-inguinal nerve.

3.  Entitlement to an initial compensable rating for an inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for a hiatal hernia with GERD and status-post right inguinal hernia repair.  The hiatal hernia was assigned a 10 percent rating, and the inguinal hernia repair was assigned a noncompensable (0 percent) rating.  Both ratings were effective from April 1, 2006.  The matter has since been transferred to the RO in Phoenix, Arizona.

In a June 2007 rating decision, the RO granted a 10 percent rating for status-post right inguinal hernia repair effective from April 1, 2006.

A Travel Board hearing was held in February 2011 with the Veteran in Phoenix, Arizona, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board then remanded the Veteran's claims for additional development in May 2011.  In an August 2012 rating decision, the Appeals Management Center (AMC) granted a separate noncompensable rating for an inguinal hernia effective from April 1, 2006.  In an August 2012 supplemental statement of the case (SSOC), the AMC recharacterized the Veteran's status-post right inguinal hernia repair as status-post right inguinal hernia repair paralysis of the ilio-inguinal nerve.  Therefore, the issues on appeal have been recharacterized as above.

The issues of entitlement to service connection for sleep apnea and chronic fatigue syndrome have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The Veteran's Virtual VA file has also been reviewed as part of his appeal.  The Veteran also recently submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2012) (any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).

The issue of entitlement to a compensable rating for an inguinal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's hiatal hernia and GERD are manifested by pyrosis, acid reflux, and an altered diet; it is not manifested by vomiting, melena, anemia, weight loss or other evidence indicating considerable impairment of health.

2.  The Veteran is currently assigned the maximum schedular rating for paralysis of the ilio-inguinal nerve, and his condition does not result in any symptoms that fall so far outside the rating schedule as to render it inadequate.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hiatal hernia and GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7338 (2012). 

2.  The criteria for a rating in excess of 10 percent for status-post right inguinal hernia repair paralysis of the ilio-inguinal nerve have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.125, Diagnostic Code 8530 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Here, the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Moreover, in the Veteran's notice of disagreement (NOD), he appealed the initial disability ratings assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a June 2007statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The Veteran was allowed a meaningful opportunity to participate in the adjudication of the claim.  Even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, private treatment records, lay statements and hearing transcript have been associated with the claims file.  The Veteran was also afforded VA examinations.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2011 remand specifically directed for new VA examinations to be obtained.

The VA examinations obtained in this case, including those conducted after the May 2011 remand, are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's hiatal hernia and ilio-inguinal nerve paralysis.  VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  The directives of the May 2011 remand have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

As noted above, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony in support of the Veteran's claims, and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.


Increased Ratings

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

B.  Hiatal Hernia and GERD

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 7346 for his hiatal hernia and GERD.  Under Diagnostic Code 7346, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of lesser severity, a 10 percent rating is warranted.  38 C.F.R. § 4.114.

For purposes of evaluating conditions in Section 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained over three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2012).

The terms "severe impairment of health" and "considerable impairment of health" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran underwent a VA examination in January 2006.  He reported testing positive for H. Pylori in 2005 and being given a 3 medication regimen.  His heartburn symptoms persisted, and an endoscopy revealed esophagitis and hiatal hernia.  He treated his condition with Prevacid, which was very effective.  The examiner diagnosed hiatal hernia and GERD, with no functional loss.

In July 2006, the Veteran reported ongoing reflux symptoms after meals and at night, including occasional nausea at night.

VA treatment records dated October 2006 and December 2006 show the Veteran underwent a 24 hour pH monitoring test, which revealed mildly elevated esophageal acid exposure in both the upright and supine positions.  The treating physician noted that the Veteran had persistent symptoms of GERD even while on medication, and that he may be a candidate for anti-reflux surgery.

In June 2007 and July 2007 statements, the Veteran reported vomiting at night, along with chest and stomach discomfort.  Records dated July 2007 noted GERD to be well-controlled with minimal symptoms.  Additional records dated August 2007 show the Veteran complained of a burning chest pain that extended into his throat.  In September 2007, he was noted to have daily epigastric pain with a few episodes of nighttime reflux symptoms, and the treating physician noted that GERD was not well-controlled, with frequent symptoms.

An April 2008 letter from the Veteran's treating VA physician only noted the results of the prior 24 hour pH monitoring test and other prior findings.  In December 2008, the Veteran reported ongoing symptoms of reflux and dyspepsia.

Private records dated July 2009 include a CT scan which noted a moderately large hiatus hernia.

VA records dated November 2009 show complaints of persistent reflux and heartburn.  The Veteran denied any weight loss, odynophagia, hematemesis, or melena.  A December 2009 general VA examination, and January 2010 VA records, noted that the Veteran's symptoms were not controlled with medication alone.  He was symptomatic twice per week with nausea and reflux.  His condition resulted in interrupted sleep.

A January 2010 24 pH monitoring revealed normal esophageal acid exposure with mild elevation in the supine position.

In a February 2011 statement, the Veteran again reported severe pain in his stomach and chest areas.  He woke up at night experiencing pain, and vomited on several occasions.  He reported missing one week of work due to his condition.  He felt his condition had mild to moderate effects on shopping activities.  It moderately affected traveling and chores, and had a moderate to severe effect on exercise.  Feeding, sports, and recreation activities were severely affected.

At his February 2011 Board hearing, the Veteran reported that he stopped drinking coffee, tea, and beer.  On occasions when he did drink too many of those beverages, he experienced a flare-up in his GERD symptoms.  He continued to experience problems despite his medication.

The Veteran underwent a VA examination in July 2011.  The examiner reviewed the claims file and noted prior endoscopy and pH monitoring findings.  The Veteran reported daily nausea associated with any meal, as well as dysphagia with liquids, soft solids, and solid foods.  He also had daily, moderate substernal pain, daily pyrosis, and daily regurgitation of food.  He denied any hematemesis, melena, or esophageal dilation.  On examination , there was no sign of weight loss or malnutrition.  The examiner stated that the Veteran's subjective history, records, treatment failures, and interventions substantiated the claim that his GERD and hiatal hernia result in a "considerable impairment of health."

In a February 2012 opinion, the July 2011 VA examiner again reviewed the claims file and clarified that the Veteran's reported degree of symptoms associated with GERD are not congruent with the diagnostic findings of an individual with his reported level of symptoms.  The diagnostic studies for the Veteran were normal and did not support a contention of a considerable impairment of health, such as esophageal cancer, bleeding varicies, ulcers, or anemia.

For a rating higher than the current 10 percent rating, under Diagnostic Code 7346, the evidence must show a level of impairment consistent with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The evidence in this instance does not support such a finding, nor does the disability picture more nearly approximate the schedular criteria for a 30 percent rating.  The record establishes symptoms such as pyrosis, restricted diet, and epigastric distress.  However, the July 2011 VA examiner clarified in February 2012 that the Veteran's condition was not productive of considerable impairment of health, and noted that his reported symptoms were not congruent with the diagnostic findings.  Notably, an October 2006 a 24 hour pH monitoring test revealed only mildly elevated esophageal acid exposure in both the upright and supine positions.  A January 2010 test revealed normal esophageal acid exposure with mild elevation in the supine position.  Indeed, aside from the July 2011 opinion that was later clarified, there are no medical opinions from examiners or physicians which indicate a considerable impairment of health resulting from the Veteran's GERD and hiatal hernia.

In addition, although the Veteran himself reported more severe symptoms, such as vomiting, in several of his written statements, he never reported vomiting to any of his treating physicians or VA examiners.  The Board finds the Veteran's account of his symptoms to these physicians to be more credible and probative than his own written statements.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

Moreover, there is no indication in any of the Veteran's records that his condition resulted in any weight loss, malnutrition, anemia, or other health impairment that would approximate the criteria of the 30 percent rating.  As noted above, the current 10 percent rating and a higher 30 percent rating contemplate similar symptomatology.  The primary distinction between the two is whether there is a considerable impairment of health produced by the Veteran's GERD and hiatal hernia.  The overall weight of the evidence is against finding such a level of impairment.  Therefore, a higher 30 percent rating is denied.

C.  Status-Post Right Inguinal Hernia Repair with Paralysis of Ilio-Inguinal Nerve

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 7338-8530 for his ilio-inguinal nerve paralysis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

As noted above, the Veteran was assigned a separate 0 percent rating for his inguinal hernia, and that claim is being remanded.  Therefore, only the provisions of Diagnostic Code 8530 will be considered for this disability on appeal.  Otherwise, this would overcompensate him for his actual impairment of earning capacity and, in the process, run afoul of 38 C.F.R. § 4.14, which is VA's anti-pyramiding regulation.

Diagnostic Code 8530 provides a zero percent disability rating for mild or moderate paralysis of the ilio-inguinal nerve and a 10 percent disability rating for severe to complete paralysis of the ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8530.  Therefore, the Veteran is currently assigned the maximum evaluation under the rating schedule for his ilio-inguinal paralysis condition, and a higher schedular rating is not available.

D.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hiatal hernia and ilio-inguinal nerve paralysis with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Veteran's GERD symptoms of pyrosis, regurgitation, and altered diet, and his ilio-inguinal nerve symptoms of groin pain and neuralgia, are expressly contemplated by the assigned ratings.  There is no indication that either disability results in any symptoms that fall so far outside the rating schedule as to render it inadequate.


ORDER

An initial rating in excess of 10 percent for a hiatal hernia with GERD is denied.

An initial rating in excess of 10 percent for status post right inguinal hernia repair with paralysis of the ilio-inguinal nerve is denied.


REMAND

In an August 2012 rating decision, the Veteran was granted service connection for an inguinal hernia and assigned a 0 percent rating effective April 1, 2006.  The Veteran took issue with the assigned rating in an August 2012 statement.  The Board finds that this statement may be construed as a notice of disagreement (NOD) with the August 2012 rating decision.  See 38 C.F.R. § 20.201 (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a NOD; special wording not required).

The filing of an NOD places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2012); see also Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, as the August 2012 submission has been construed by the Board as an NOD, the claim must be remanded so that an SOC can be promulgated on the issue of an initial compensable rating for the Veteran's inguinal hernia.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to an initial compensable rating for an inguinal hernia.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  He must be advised that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


